In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00098-CV




           IN RE KENNETH LEO BUHOLTZ




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                         MEMORANDUM OPINION

        Kenneth Leo Buholtz, proceeding pro se, has filed a petition for writ of mandamus in which

he asks this Court to order the Honorable David Rippel, Collin County Court at Law No. 4, “to

issue a ruling on [Buholtz]’s Supplemental Cause of Action for Fraud against a real party in interest

to the instant matter.” This Court has jurisdiction to issue a writ of mandamus against a “judge of

a district, statutory county, statutory probate county, or county court in the court of appeals

district.” Act of May 26, 2017, 85th Leg., R.S., ch. 740, § 1, 2017 Tex. Sess. Law Serv. 3166,

3166 (West) (codified at TEX. GOV’T CODE § 22.221(b)(1)). Collin County, however, is not within

the territorial jurisdiction of this Court. TEX. GOV’T CODE ANN. § 22.201(g) (West Supp. 2016).1

Accordingly, we have no authority to address the merits of the issues raised in Buholtz’ petition.

        We deny the petition for writ of mandamus.




                                                           Josh R. Morriss, III
                                                           Chief Justice
Date Submitted:         October 16, 2017
Date Decided:           October 17, 2017




1
 Section 22.201(g) of the Texas Government Code states, “The Sixth Court of Appeals District is composed of the
counties of Bowie, Camp, Cass, Delta, Fannin, Franklin, Gregg, Harrison, Hopkins, Hunt, Lamar, Marion, Morris,
Panola, Red River, Rusk, Titus, Upshur, and Wood.” TEX. GOV’T CODE ANN. § 22.201(g).
                                                      2